SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1396
CA 13-01597
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


KENNETH M. SCHLAU, JR., PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CITY OF BUFFALO, BUFFALO URBAN RENEWAL AGENCY,
WESTERN NEW YORK ARENA, LLC, HSBC ARENA, ADT
SECURITY SERVICES, INC. (ADT), U. & S.
SERVICES, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


WILSON,   ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, NEW YORK CITY (GREGORY
J. DELL   OF COUNSEL), FOR DEFENDANTS-APPELLANTS CITY OF BUFFALO,
BUFFALO   URBAN RENEWAL AGENCY, WESTERN NEW YORK ARENA, LLC, HSBC ARENA,
AND ADT   SECURITY SERVICES, INC. (ADT).

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOEL J. JAVA, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT U. & S. SERVICES, INC.

PAUL W. BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered July 8, 2013. The order, among other things,
denied the motions of defendants City of Buffalo, Buffalo Urban
Renewal Agency, Western New York Arena, LLC, HSBC Arena, ADT Security
Services, Inc. (ADT) and U. & S. Services, Inc. to compel production
of complete copies of plaintiff’s medical records previously
subpoenaed to Supreme Court.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting the motions in part and
directing plaintiff to produce unredacted copies of his hospital and
pediatric medical records dated on or after March 20, 1997, and as
modified the order is affirmed without costs.

     Same Memorandum as in Schlau v City of Buffalo ([appeal No. 1]
___ AD3d ___ [Feb. 13, 2015]).




Entered:    February 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court